Citation Nr: 1206906
Decision Date: 02/07/12	Archive Date: 04/11/12

DOCKET NO. 06-14 672         DATE FEB 27 2012

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico

THE ISSUES

1. Entitlement to service connection for diverticulitis.

2. Entitlement to service connection for reflux.

3. Entitlement to service connection for a dental disorder for treatment purposes.

4. Entitlement to service connection for a back disability, characterized as lumbar paravertebral myositis.

5. Entitlement to service connection for a cervical spine disability, characterized as cervical paravertebral myositis.

6. Entitlement to service connection for sleep apnea.

7. Entitlement to an initial rating in excess of 10 percent for residuals of a right knee meniscectomy and anterior cruciate ligament repair.

8. Entitlement to an initial rating in excess of 10 percent for residuals of a left knee meniscectomy and anterior cruciate ligament repair.

9. Entitlement to an initial rating in excess of 10 percent for a chronically torn scar of the anterior talofibular ligament and small calcaneal spur formation with degenerative joint disease at the plantar aponeurosis insertion with associated plantar fasciitis and mild distal Achilles tendinosis with associated muscle sprain of the left ankle [hereinafter left ankle disability].

10. Entitlement to an initial rating in excess of 10 percent for old myocardial infarct.

11. Entitlement to an initial rating in excess of 10 percent for right carpal tunnel syndrome.

12. Entitlement to an initial rating in excess of 10 percent for left carpal tunnel syndrome.

13. Entitlement to higher ratings following the award of service connection for right shoulder rotator cuff repair with tendonitis, subacromial bursitis, and adhesive capsulitis, evaluated as 20 percent disabling prior to November 6, 2009, and as 30 percent disabling from November 6, 2009.
                 
REPRESENTATION 

Appellant represented by:   Disabled American Veterans

-2-

WITNESS AT HEARINGS ON APPEAL 

Appellant

ATTORNEY FOR THE BOARD 

Stephanie L. Caucutt, Counsel

INTRODUCTION

The Veteran served on active duty from February 2003 to December 2004. He had additional service in the U.S. Army National Guard until his retirement in December 2004, after at least 20 years of service.

This appeal to the Board of Veterans' Appeals arose from August 2005, November 2005, March 2006, and November 2006 rating decisions.

In the August 2005 rating decision, the RO, inter alia, granted service connection and assigned an initial 10 percent rating, each, for residuals of right and left knee meniscectomies and anterior cruciate ligament repairs; for a left ankle disability; for right and left carpal tunnel syndrome; and for old myocardial infarct. Each award was made The RO also granted service connection and assigned an initial 20 percent rating for right shoulder rotator cuff repair with tendonitis, subacromial bursitis, and adhesive capsulitis, effective. In June 2006, the Veteran filed a notice of disagreement (NOD) with the initial ratings assigned for these disabilities. A statement of the case (SOC) was issued in December 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2007.

-3-

In the November 2005 rating decision, the RO denied, inter alia, service connection for a back and a cervical spine disability. In December 2005, the Veteran filed an NOD with the denials of service connection. A SOC was issued in April 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2006.

In the March 2006 rating decision, the RO denied, inter alia, service connection for diverticulitis, reflux, and a dental condition for treatment purposes. In April 2006, the Veteran submitted a statement expressing disagreement with these denials of service connection.

In the November 2006 rating decision, the RO denied service connection for sleep apnea. In April 2007, the Veteran filed an NOD with this denial of service connection. A SOC was issued in October 2007, and the Veteran filed a substantive appeal (via a VA Form 9) later that same month.

In February 2008, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of the hearing is of record.

Because the Veteran has disagreed with the initial ratings assigned following the awards of service connection for residuals of left and right knee meniscectomies and anterior cruciate ligament repairs; left ankle disability; right and left carpal tunnel syndrome; residuals of old myocardial infarct; and right shoulder rotator cuff repair with tendonitis, subacromial bursitis, and adhesive capsulitis, the Board has characterized these issues on appeal in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In a February 2010 rating decision, the RO granted a higher, 30 percent, rating for the service-connected right shoulder disability, effective November 6, 2009. However, as higher ratings for this disability is available, and the appellant is presumed to be seeking the maximum available benefit, the Board has characterized this issue as reflected on the title page. See AB v. Brown, 6 Vet. App. 35, 38 (1993).

-4-

In January 2011, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record.

During the January 2011 hearing, the Veteran indicated that he had no additional evidence to submit in support of his claims on appeal. In August 2011, the Veteran submitted records of private medical treatment which he indicated were relevant to his "pending appeal." This evidence was not accompanied by a waiver of review by the agency of original jurisdiction (AOJ). See 38 C.F.R. § 20.1304 (2011).

The Board's disposition of the claim for higher ratings for right shoulder rotator cuff repair with tendonitis, subacromial bursitis, and adhesive capsulitis is set forth, below. The remaining claims on appealto include the claims for claims for service connection for diverticulitis, for reflux, and for a dental disorder for treatment purpose, for which the Veteran has completed the first of two actions required to place these matters in appellate statusare addressed in the remand following the order; these matters are being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC. VA will notify the appellant when further action, on his part, is required.

FINDING OF FACT

In January 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw from appeal the claim for higher ratings for right shoulder rotator cuff repair with tendonitis, subacromial bursitis, and adhesive capsulitis.

CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the claim for higher ratings for right shoulder rotator cuff repair with tendonitis, subacromial bursitis, and adhesive

-5-

capsulitis have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §20.204(2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002). A substantive appeal may be withdrawn on the record during a hearing, and at any time before the Board promulgates a decision. See 38 C.F.R. §§ 20.202,20.204 (2011). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.

On the date of the January 2011 hearing, the Veteran, through his authorized representative, withdrew from appeal the claim for higher ratings for right shoulder rotator cuff repair with tendonitis, subacromial bursitis, and adhesive capsulitis. Thus, there remains no allegation of errors of fact or law for appellate consideration with regard to this matter. Accordingly, the Board does not have jurisdiction to review the appeal as to this issue and it must be dismissed.

ORDER

The appeal as to the claim of for higher ratings following the award of service connection for right shoulder rotator cuff repair with tendonitis, subacromial bursitis, and adhesive capsulitis, is dismissed.

REMAND

The Board's review of the claims file reveals that further RO action on the remaining claims on appeal is warranted.

-6-

As noted above, after the January 2011 Board hearing, in August 2011, the Veteran submitted records of private medical treatment which he indicated were relevant to his "pending appeal." This evidence was not accompanied by a waiver of initial review by the AOJ (here, the RO). See 38 C.F.R. § 20.1304 (2011). Hence, the Board has no alternative but to remand the matters on appeal for RO consideration of the claims in light of the additional evidence, in the first instance.

Prior to such adjudication, the Board finds that further RO development of these claims is warranted.

In the context of a higher rating claim, VA has a duty to provide a veteran with a thorough and contemporaneous medical examination that provides "sufficient detail" as necessary to evaluate a particular disability. See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also 38 C.F.R. § 4.2 (2011). Moreover, when there is assertion of an increase in the severity of a service-connected disability since the last VA examination, VA should consider whether a more contemporaneous examination is needed to adequately evaluate the disability on appeal. See VAOPGCPREC 11-95(1995).

In this case, the Veteran underwent a VA cardiovascular examination in February 2008 for the purpose of obtaining medical information as to the current severity of his service-connected old myocardial infarct, A review of this examination report reveals that the physician estimated the Veteran's METs to be somewhere between 4 and 10; an ejection fracture of 64 percent was also estimated.

While such information is pertinent to the rating criteria used to evaluate myocardial infarction, the estimations provided in the February 2008 VA examination are extremely broad when viewed in light of the rating criteria. In this regard, Diagnostic Code 7006, which applies to rating myocardial infarction (MI), provides, inter alia, that a 10 percent rating be assigned for a history of documented MI, resulting in a workload of 7 METs but no greater than 10 METs; a 30 percent rating for a workload greater than 5 METs but no greater than 7 METs; and a 60 percent rating for a workload greater than 3 METs but no greater than 5 METs, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent. 38 C.F.R.

-7-

§ 4.104, Diagnostic Code 7006. Absent some explanation as to why the Veteran's estimated METs cannot be narrowed further, or some indication as to why laboratory testing to determine METs is not possible, the Board finds a new cardiovascular, with appropriate findings needed to determine a more accurate workload for the Veteran, is needed. If, upon examination, the physician cannot provide a more narrow workload, then he/she should explain why not.

The Board also finds that additional medical evidence to assess the severity of the Veteran's service-connected left ankle disability is needed.. The record reflects that the Veteran's left ankle was previously evaluated in February 2008; at such time, no information was provided regarding the joint itself, or any symptoms associated with service-connected plantar fasciitis and mild distal Achilles tendinosis. Rather, the examiner only focused on residual scarring around the ankle. Such circumstances, alone, necessitate a new examination because the Veteran is currently in receipt of a 10 percent rating based on painful limitation of motion of the left ankle. See RO Rating Decision dated in August 2005. A new examination is also necessary, however, in light of a September 2009 correspondence by the Veteran's authorized representative indicating that additional VA joint examination is needed to evaluate the Veteran's joint disabilities because of an increase in severity since the February 2008 VA examination. A new VA joint examination was conducted in November 2009, but the Veteran's ankle was not the subject of such examination.

Hence, the RO should arrange for the Veteran to undergo VA cardiovascular and orthopedic examinations, by appropriate physicians, at a VA medical facility. The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may result in denial of the claims(s) (as these claims, emanating from original claims for, and awards of, service connection, will be considered on the basis of the evidence of record). See 38 C.F.R. § 3.655 (2011). Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. If the Veteran fails to report to any scheduled examination(s), the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.

-8-

Prior to arranging for further examination, to ensure that the record before each examiner is complete, and that all due process requirements are met, the RO should undertake appropriate action to ensure that all outstanding, pertinent records are associated with the claims file.

The claims file currently includes outpatient treatment records from the VA Medical Center (VAMC) in San Juan, Puerto Rico, dated through January 2010. At the January 2011 Board hearing, the Veteran testified that he continues to receive all of his treatment at this facility. Thus, it appears that more recent records at this facility likely exist. The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611,613 (1992). Hence, the RO should obtain from the San Juan VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since January 2010, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal. The RO's letter to the Veteran should explain that he has a full one-year period for response. See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). The letter should also inform the Veteran of the information and evidence needed to substantiate a claim for a TDIU due to his service-connected disabilities, specifying what evidence VA will provide and what evidence the Veteran is to provide.

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

-9-

The Board also points out that the claims file includes evidence written in Spanish with no accompanying certified English translation. On remand, the RO should take the opportunity to review the Veteran's claims file to identify all pertinent items of evidence written in Spanishto particularly include statements by the Veteran dated in February 2005, September 2006, February 2007, and April 2007; private medical evidence received in August 2011; medical records contained within the second volume of the Veteran's service treatment records; and numerous private medical records scattered throughout the multiple volumes of this claims fileand translate those items into English in order to facilitate review of the record by the Board.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011). However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations. Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal. The RO's adjudication of the claims for higher initial ratings should include consideration of whether "staged rating" of the disability (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Fender son v. West, 12 Vet. App. 119, 126 (1999), is appropriate.

As a final note, the Board points out, as noted in the Introduction, above, that, in a March 2006 rating decision, the RO, inter alia, denied service connection for diverticulitis, reflux, and for a dental disorder for treatment purposes. In April 2006, the Veteran filed an NOD with the denials of service connection. However, the RO has yet to issue a SOC with respect to these claims, the next step in the appellate process. See 38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997). Consequently, these matters must be remanded to the RO for the issuance of a SOC. Id.; 38 C.F.R. § 19.9(c). The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed. See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202.

-10-

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following actions:

1.	The RO must furnish to the Veteran and his
representative a SOC on the claims for service connection for diverticulitis, reflux, and for a dental condition for treatment purposes, along with a VA Form 9, and afford them the appropriate opportunity to submit a substantive appeal perfecting an appeal on those issues.

The Veteran and his representative are hereby reminded that to obtain appellate review of any matter not currently in appellate status-here, service connection for diverticulitis, reflux, and a dental condition for treatment purposes-a timely appeal must be perfected within 60 days of the issuance of the SOC.

2. The RO should review the Veteran's claims file, identify all pertinent items of evidence written in Spanish-to particularly include statements by the Veteran dated in February 2005, September 2006, February 2007, and April 2007; private medical evidence received in August 2011; medical records contained within the second volume of the Veteran's service treatment records; and numerous private medical records scattered throughout the multiple volumes of this claims file-and translate those items into English. The translated documents should be associated with the claims file.

3. The RO should obtain from the San Juan VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since January 2010. The RO must follow the procedures set forth in 38 C.F.R. §

-11-

3.159(c) as regards requesting records from Federal facilities. All records and/or responses received should be associated with the claims file.

4.	The RO should send to the Veteran and his
representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the appeal that is not currently of record.

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

5. If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159. All records/responses received should be associated with the claims file. If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

6. After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA cardiovascular and orthopedic examinations, by appropriate physicians, at a VA medical facility.

The entire claims file, to include a complete copy of the REMAND must be made available to each physician designated to examine the Veteran, and each report of examination should include discussion of the Veteran's documented medical history and assertions. All

-12-

indicated tests and studies (to include a laboratory determination of METs by exercise testing, electrocardiogram, echocardiogram, and x-rays, if necessary) should be accomplished, and all clinical findings should be reported in detail. Each physician should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

Cardiovascular examination - The examiner should render specific findings as to existence and extent of all symptoms associated with the Veteran's old myocardial infarct, to include the date(s) of all documented myocardial infarction(s), as well as specific findings as to whether the Veteran experiences chronic or acute congestive heart failure. The examiner should also indicate whether there is evidence of cardiac hypertrophy or dilation, left ventricular dysfunction, and provide the ejection fraction percentage.

With regard to METs testing, the examiner should document the level of METs at which dyspnea, fatigue, angina, dizziness or syncope develops. If a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. If possible, the examiner should address whether it is possible to distinguish the symptoms and effects of the Veteran's service-connected myocardial infarct on METs testing, from those attributable to any other disability. If it is not medically possible to do so, the examiner should clearly

-13-

so state, indicating that the above-noted findings are indicative of the Veteran's overall impairment.

Orthopedic examination - The physician should provide a detailed description of any residuals of the service-connected left ankle disability, to include all current manifestations of chronically torn scar of the anterior talofibular ligament, small calcaneal spur formation and degenerative joint disease at the plantar aponeurosis insertion, plantar fasciitis, and mild distal Achilles tendinosis with associated muscle sprain. The physician should describe the frequency or extent, as appropriate, and severity of each manifestation and provide an assessment of the severity of overall foot/ankle disability as slight, moderate, moderately severe, or severe.

The physician should conduct range of motion testing of the left ankle (expressed in degrees). The physician should render specific findings with respect to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination. If pain on motion is observed, the physician should indicate the point at which pain begins. In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

Any description of residual scarring should include, but not be limited to, the following: the measurements of the length and width of the scarring, as well as the areas of the scars in terms of square inches or square centimeters;

-14-

whether the scarring is superficial (not associated with underlying soft tissue damage); whether the scarring is unstable (frequent loss of covering of skin over scar); whether the scarring is painful on examination; and whether any such scar results in limited motion or other limitation of function of an affected body part. If so, the examiner should describe in detail the limitation(s), and the extent and severity thereof. If the scarring does not cause limited motion or other limitation of function of an affected body part, the examiner should specifically so state.

7. If the Veteran fails to report to any scheduled examination(s), the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.

8. To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken. Stegall v. West, 11 Vet. App. 268 (1998).

9. After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims remaining on appeal in light of all pertinent evidence (to particularly include all evidence added to the RO since the RO's last adjudication of the claims) and legal authority. The RO's adjudication of the claims for higher initial ratings should include consideration of whether staged rating, pursuant to Fenderson (cited above), is warranted.

-15-

9. If any benefit sought on appeals remain denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied. The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans Appeals

-16-



